Title: To Benjamin Franklin from Robert Montgomery, 3 November 1779
From: Montgomery, Robert
To: Franklin, Benjamin


Sir
Alicante 3d Nov: 1779
Tho I have Not been honor’d with an Answer to any of My Respects to your Eccel: Since the begining of the War with Great Britain, yet I See with Pleasure that you have not Entirely dispised my Representations, and find you have Condecended to write Several times in my favour to the Conde de Floridablanca, Minister of State at this Court, Who by Order of his C. M. Writes this Gov: the Inclosed Letter, Which is Entirely Suffitient to Procure Me all the Tranquility I Can Desire, and for Which Must beg lave to Return you my Sincerest thanks and to Assure your Eccel: I am Truly Sensible of the Services your Intervention has done in this perticular.

We have No kind of News here worth your notice the Mahon Privateers, being the only Enemy on this Coast are Rarely Seen not daring to Come out of their Ports. I have the Honour to be Very Truly Sir Your Eccels: Most Obedt Most huml and Obledd Servt: 
Robt Montgomery
His Eccel: the Honl. Benjn: Franklin Esqr:
 Notation: Robt: Montgomery 3d. Nov. 79